Citation Nr: 1401683	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-35 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for prostate cancer, claimed as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to April 1970.  He received various decorations evidencing combat, including the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In May 2013, the Board remanded the appeal for additional development.


FINDINGS OF FACT

1.  The most probative evidence of record shows that the Veteran did not step foot in the Republic of Vietnam during the Vietnam era or had service on a ship that served in the inland waterways of the Republic of Vietnam during the Vietnam era.

2.  The Veteran did not have actual exposure to Agent Orange or other herbicide agents during his military service.

3.  The preponderance of the medical evidence shows that the Veteran's prostate cancer was not present in service or until many years thereafter and is not related to service or to an incident of service origin.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active service and it may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1154(b), 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

In this regard, the Board finds that a letter dated in April 2008, before the February 2009 rating decision, and a letter dated in June 2013 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  To the extent that the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice prior to the adjudication of the claim, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claim in the July 2013 supplemental statement of the case, "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Moreover, the Board finds that the June 2013 letter included an explanation as to the information or evidence needed to establish a claim for presumptive service connection due to in-service herbicide exposure as outlined at M21-MR, Part IV, Subpart ii, 2.C.10.k, in substantial compliance with the May 2013 Remand directions.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  If the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above VCAA letters as well as the rating decisions, statement of the case, Remand, and supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records including the Veteran's service treatment records and post-service records from Saint Clares Hospital.

As to VA's duty to help the Veteran verify his claim that he was exposure to Agent Orange while serving on the U.S.S. Stoddert in the waters off of the Republic of Vietnam including while in Da Nang Harbor, the record shows that the RO undertook the following development: it obtained his service personnel records; in September 2008 the National Personnel Records Center (NPRC) notified the RO that a search of the Veteran's records uncovered no conclusive proof of in-country service/records he served in the Republic of Vietnam; the September 2008 statement from the NPRC also reported that the claimant served aboard the U.S.S. Stoddert and during this time the ship was in the official waters of the Republic of Vietnam at various times from May 1967 to September 1969; it obtained a history of the U.S.S. Stoddert, dated in March 2008, that reported that the ship conducted fire missions off of the cost of the Republic of Vietnam in mid-1969; it obtained buddy statements; and it obtained deck logs from the U.S.S. Stoddert.

As to a VA medical opinion, in the May 2013 Remand the Veteran was provided with notice that VA would not be obtaining an addendum to the May 2008 VA examination even thought that examiner did not provide an opinion as to the origins of his prostate cancer because, given the state of the record, VA had no obligation to provide him with a VA examination in the first place.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate, or notify him why another VA examination will not be provided); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006) 

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's record including those found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).



The Claim 

The Veteran and his representative contend that the claimant's prostate cancer was caused by exposure to Agent Orange while serving on the U.S.S. Stoddert in the waters off of the Republic of Vietnam including in Da Nang Harbor and on fire missions in support of U.S. forces in the Republic of Vietnam. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a) such as a malignant tumor.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including a malignant tumor, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The law also provides that, in the case of any veteran who engaged in combat with the enemy, the Secretary shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, condition, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In this regard, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to herbicide exposure, VA laws and regulations provide that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence to the contrary.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he served in the Republic of Vietnam during the Vietnam war period.  38 C.F.R. § 3.307.  For these Vietnam war Veterans, diseases associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  

The list of diseases associated with exposure to certain herbicide agents includes, among other things, prostate cancer.  38 C.F.R. § 3.309(e).  

In essence, if the Veteran did not serve in the Republic of Vietnam during the Vietnam era or in Korea in or near the DMZ between April 1, 1968, and August 31, 1971, actual exposure to herbicides must be verified through appropriate service department or other sources in order for the presumption of service connection for a herbicide-related diseased under 38 C.F.R. § 3.309(e) to be applicable.  Exposure to herbicides is not presumed in such instances.  However, once exposure to herbicides has been shown by the evidence of record, the presumption of service connection found in 38 C.F.R. § 3.309(e) for herbicide-related diseases is applicable.  Moreover, because the Veteran did not set foot on land in Vietnam, Agent Orange exposure is not consistent with the circumstances, condition, or hardships of his service.

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating the evidence in any given appeal, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

As to service connection under the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e), the Board notes that "Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962, to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).

In Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  A Veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas, 525 F.3d at 1193-1194; See also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era Veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); and VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, the Federal Circuit in Haas held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal (VSM). Haas, 525 F.3d at 1196.

As to inland waterways, again, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See Haas, 525 F.3d at 1187-1190; 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.  Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Service aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Id.

Initially, the Board notes that in writings to VA the Veteran did not ever specifically claim that he ever stepped foot in the Republic of Vietnam during his military service.  See, for example, claim dated in March 2008; notice of disagreement received in February 2009; statements in support of claim received in May 2009 and May 2010; VA Form 9, Appeal to Board of Veterans' Appeals, received in July 2010.  Moreover, the record does not show, and the Veteran does not contend that his ship docked to the shore or that he went ashore during anchorage.  See M21-MR, Part IV, Subpart ii, 2.C.10.k.  Additionally, while the Veteran's service personnel records confirmed the fact that he served on the U.S.S. Stoddert from September 1967 to April 1970 and the ship sailed in the waters off of the Republic of Vietnam at various times from May 1967 to September 1969, deck logs showed that the ship was in Da Nang Harbor; and a February 1968 Meritorious Unit Commendation citation, an October 1969 Combat Action Ribbon (CAR) citation as well as a ship history reported that the ship undertook fire missions off of the Republic of Vietnam in 1968 and 1969, none of these sources showed that the claimant ever stepped foot in the Republic of Vietnam, that his ship ever docked in the Republic of Vietnam, or that his ship ever sailed in the inland waterways of the Republic of Vietnam during this time.  

The Board also notes that a January 2010 document issued by VA entitled "Compensation and Pension Bulletin" listed the names of vessels that served in the "brown waters" of the Republic of Vietnam and in May 2011, November 2012, and July 2013 VA issued updated lists.  Tellingly, they do not list the Veteran's ship as having served in the "brown waters" of the Republic of Vietnam during the time that he served aboard that ship (i.e., from September 1967 to April 1970).  Additionally, the Board finds that the official records of the ship's movements as provided by NPRC and the Compensation and Pension Bulletin more probative than any contrary claims by the Veteran and his buddies that may be found in the record.  See Evans, supra; Owens, supra.  

In summary, despite the Veteran's report regarding his having service on the waters off of the Republic of Vietnam including in Da Nang Harbor, the Board finds all of this service was on a deep-water naval vessel in the waters offshore Vietnam.  See Haas; VAOPGCPREC 27-97.  Service aboard a ship, such as the U.S.S. Stoddert even when it sailed in Da Nang Harbor, does not constitute inland waterway service or qualify as docking to the shore.  See VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  Thus, since the Veteran has never claimed and the record does not show that he set foot in the Republic of Vietnam or that his ship docked in the Republic of Vietnam, and his exposure occurred while serving on the U.S.S. Stoddert during his deep-water naval service, the Board finds that he is not entitled to the presumptions found at 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307, 3.309(e) even though, as pointed out in October 2013 written argument, deck logs show that the U.S.S. Stoddert was anchored in as little as 5 fathoms of water (i.e., 30 feet) when it was in Da Nang Harbor and it took aboard two seaman on one of the occasions it was in the harbor.  Therefore, the claim of service connection for prostate cancer must be denied on a presumptive basis.  

Given the above, the Board will next consider whether the Veteran is entitled to service connection for prostate cancer on a direct basis.  See Steft; Combee.

As to service incurrence under 38 C.F.R. § 3.303(a), as noted above, the NPRC confirmed that the Veteran served on the U.S.S. Stoddert during the time it sailed in the waters off of the Republic of Vietnam at various times from May 1967 to September 1969.  Additionally, the Veteran's service personnel records show that in February 1968 he received a Meritorious Unit Commendation and in October 1969 he received a CAR because of the fire missions his ship participated in off of the shores of the Republic of Vietnam.  Moreover, the Board finds that the Veteran is both competent and credible to report on what he can see and feel such as the seeing the coast of Vietnam from the ship's deck.  See Davidson.  

As to actual Agent Orange and/or other herbicide exposure, the Board finds that the Veteran is not competent to say that Agent Orange or other herbicides drifted over to the ship because such a finding requires special training and equipment that he did not have while on active duty.  Id.  Moreover, the Board finds that the Veteran's alleged exposure to Agent Orange and/or other herbicides during his exclusive deep-water naval service is not consistent with the circumstances, condition, or hardships of his service.  38 U.S.C.A. § 1154(b).  

As to having symptoms of or being diagnosed with prostate cancer while on active duty, the Board notes that the Veteran's service treatment records, including the April 1970 separation examination, are negative for complaints or treatment for symptoms of and/or a diagnosis of prostate cancer.  In fact, the separation examination specifically reported that his anus and rectum, including the prostate, was normal.  Further, the Board finds more compelling the service treatment records that are negative for complaints, diagnoses, or treatment for prostate cancer than the lay claims by the Veteran that he may have had problems with symptoms of prostate cancer while on active duty.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact).  

Accordingly, the Board finds that the most probative evidence of record shows that the Veteran neither had actual exposure to Agent Orange or another herbicide nor symptoms of and/or a diagnosis of prostate cancer while on active duty.  Therefore, the Board finds that entitlement to service connection for prostate cancer based on in-service incurrence must be denied despite the fact that the Veteran served on the U.S.S. Stoddert during the time it sailed in the waters off of the Republic of Vietnam at various times from May 1967 to September 1969.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309(a), the record does not show the Veteran being diagnosed with a malignant tumor in the first post-service year.  In fact, the record does not show his being diagnosed with prostate cancer until 2007-almost four decades after his separation from active duty.  Accordingly, entitlement to service connection for prostate cancer on a presumptive basis must also be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

As to service connection based on post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1970 and the first complaints and/or treatment for prostate cancer in 2007 to be compelling evidence against finding continuity.  

In this regard, the Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of prostate cancer since service even if not documented in his medical records.  See Davidson.  However, upon review of the claims file, the Board finds that any such claims by the Veteran is not competent and not credible given that there is no evidence of the onset of the disability for many years following his discharge from active duty.  

In these circumstances, the Board gives more credence and weight to the medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for almost four decades following his separation from active duty, than the Veteran's claims which are incredible.  Therefore, entitlement to service connection for prostate cancer based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(b), 3.309.

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the Board notes that the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's current prostate cancer and an established injury, disease, or event of service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

As to the claims from the Veteran regarding prostate cancer being caused by his service to include exposure to herbicides, the Board finds that the diagnosis of prostate cancer may not be made by a lay person because special medical training is required to diagnose it.  See Davidson.  Therefore, the Board finds that the presence of the disorder is a determination "medical in nature" and not capable of lay observation.  Id.  As such, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that the Veteran's opinion that his prostate cancer was caused by service are not competent evidence.  Jandreau.  

Based on the discussion above, the Board finds that the record is negative for a competent and credible medical opinion finding a causal association or link between the Veteran's current prostate cancer and an established injury, disease, or event of service origin including his claimed herbicide exposure.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau.  Therefore, the Board also finds that service connection for prostate cancer is not warranted based on the initial documentation of the disability after service.

In reaching the above conclusion, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the most probative evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In reaching this determination, the Board does not wish in any way to diminish the Veteran's heroic and well-decorated combat service, for which he was awarded the Combat Action Ribbon.  Although the Board is sympathetic to his claim, because the preponderance of the evidence is against the claim, the Board is without authority to grant his claim on an equitable basis, and instead is constrained to follow the specific provisions of law. See 38 U.S.C.A. § 7104 (West 2002); Taylor v. West, 11 Vet. App. 436, 440-41 (1998); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Service connection for prostate cancer is denied.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


